DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
Claim Objections
Claim 10, 20, and 26 are objected to because of the following informalities:  
In claim 10, third to last line, “a structure” should read –a microstructure--.
In claim 26, third to last line, “a structure” should read –a microstructure--.
In claim 20, line 2, “temperature comprised between 550°C and 570°C” should read --temperature between 550°C and 570°C--. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, 19-21, 23-24, 26, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 26 recite the limitation “a structure including more than 80% of tempered martensite, more than 5% of retained austenite, less than 5% of ferrite, less than 5% of bainite and less than 6% of fresh martensite,” which renders the claims indefinite, because it is unclear what these percentages refer to. For example, these percentages may refer to area percentage, volume percentage, weight percentage, or atomic percentage. Examiner notes that a Declaration under 37 C.F.R. 1.132 may be sufficient to overcome this rejection, as discussed in a telephone conversation with Applicant’s representative, Clint R. Mehall, on 2/22/2021. Examiner requests that a Declaration under 37 C.F.R. 1.132 also be filed for the co-pending child Application No. 16/898,395, which has the same issue.
Claims 11-14, 19-21, 23-24, and 28 are dependent on claim 10 and are thus also rejected for the same reasons. Claim 29 is dependent on claim 26 and is thus also rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 28 and 29 recite the limitation “wherein the first overaging temperature TOA1 is lower than 420°C,” which fails to further limit independent claims 10 and 26, respectively, because claims 10 and 26 recite “a first overaging temperature TOA1 higher than 380 °C.” Note that the limitation “wherein the first overaging temperature TOA1 is lower than 420°C” recited in claims 28 and 29 include temperatures below 380°C. Examiner suggest that the limitation “wherein the first overaging temperature TOA1 is lower than 420°C” in claims 28 and 29 be amended to -- wherein the first overaging temperature TOA1 is higher than 380°C and lower than 420°C--.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 10-14, 19-21, 23-24, and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10 and 26, the prior art fails to disclose or adequately suggest the instantly claimed subject matter. In particular, the closest prior art, Hasegawa (US 9,290,834), as discussed in the Office Action dated 10/17/2019, discloses a method for producing a high strength steel sheet by providing a steel having a chemical composition comprising alloying constituents with wt.% ranges that overlap those recited in claims 10 and 26 as shown in table below. (col. 4 ln. 41 to col. 6 ln. 34).




Elements
Claims 10 and 26 
(Wt. %)
Hasegawa
(Wt. %)
C
0.19-0.22
0.05-0.5
Mn
2-2.6
0.5-3.5
Si
1.45-1.55
0.01-2.5
Cr
0.15-0.4
0.005-2
P
<0.02
0.003-0.10
S
<0.011
≤ 0.02
N
<0.008
0.002-0.004*
Al
0.015-0.07
0.01-0.5
Fe & impurities
balance
balance

*Nitrogen wt% based on working examples in table 1, cols.15-16

Hasegawa further teaches a Ti content of 0.05% or less, such that Ti>4N, which results in a Ti content of 0.008-0.05% based on the nitrogen content of the working examples. (Abstract). A Ti content of 0.008-0.05% Ti is outside of the range of less than 0.007% Ti as required by claim 10, but close enough that one of ordinary skill in the art would expect the same properties.
The steel of Hasegawa is subjected to processing steps with overlap in process parameter (i.e. temperature, time, and cooling rate) ranges as follows (col. 4 ln. 41 to col. 6 ln. 34):
preparing a rolled steel sheet from said steel;
annealing the rolled steel sheet, the annealing including a first step of soaking the rolled steel sheet at an annealing temperature TA between (A3-20°C) and  (A3 + 80°C)  for 10 seconds or more (overlaps with claimed TA: 860-890°C for 100-210 seconds), respectively;  
cooling the annealed steel sheet to a quenching temperature TQ: 100-350°C from an initial cooling temperature TC from 750°C to the quenching temperature TQ at a cooling speed of ≥ 30°C/s (overlaps with claimed cooling from TC not less than 500°C to TQ : 220-300°C at a cooling speed ≥ 15°C/s);
heating the steel sheet at 300-600°C for 10-600 seconds (overlaps with claimed TOA1 :> 380°C for 115-240 seconds and second overaging temperature TOA2: 420-450°C for 300-610 seconds);
subsequent air cooling the steel sheet to room temperature to produce a structure comprising 60-95% tempered martensite, 5-20% retained austenite, 0-10% ferrite and  0-10% fresh martensite (overlaps with claimed structure comprising > 80% tempered martensite,> 5% retained austenite, < 5% ferrite, < 5% bainite and < 6% fresh martensite).
The steel sheet of Hasegawa exhibits a tensile strength TS ≥ 1200 MPa and elongation EL ranging between 12% and 18% exemplified by working examples in table 4 in cols. 21-22, which meet presently claimed TS ≥ 1150 MPa and EL >8%, respectively. Hasagawa does not explicitly teach that its steel sheet has a yield strength of more than 1000 MPa. However, as discussed above, Hasegawa teaches a high-strength steel sheet with an overlapping composition, overlapping microstructure, as a well as tensile strength and elongation that meet the instantly claimed ranges. Thus, the claimed yield strength and C content in retained austenite would have flowed naturally from the teachings of Hasegawa.
However, while Hasagawa teaches heating the steel sheet at 300-600°C for 10-600 seconds, which overlaps with claimed TOA1 : > 380°C for 115-240 seconds and second overaging temperature TOA2: 420-450°C for 300-610 seconds, Hasagawa does not disclose or adequately suggest two distinct sequential heating steps to two different temperatures for two different durations as recited in the instant claims 10 and 26. In contrast, Hasagawa teaches heating to a single holding temperature and holding for 10-600 seconds.
Similarly, another close prior art, Kaneko (JP 2010-126770), as discussed in the Office Action dated 10/17/2019, teaches features similar to Hasagawa but also fails to teach or adequately suggest two distinct sequential heating steps to two different temperatures for two different durations as recited in the instant claim 10. In contrast, Kaneko teaches heating to a single holding temperature of 300-600°C and holding for 1-600 seconds. (Claims 1-8). 
The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination, thus rendering claims 10 and 26 distinct over the teachings of the prior art. Claims 11-14, 19-21, and 23-24 further limit the subject matter of claim 10, and are thus also distinct over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734